UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLES PARSLEY,
                                Petitioner,
                                                                         19-CV-4756 (LLS)
                    -against-
                                                                             ORDER
 J. LaMANNA (SUPERINTENDENT),
                                Respondent.

LOUIS L. STANTON, United States District Judge:

       Petitioner, currently incarcerated at Green Haven Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging the constitutionality of

his judgment of conviction rendered in the New York Supreme Court, Westchester County, on

June 26, 2012. By order dated May 28, 2019, the Court granted Petitioner’s request to proceed in

forma pauperis. The Court directs Petitioner to show cause within sixty days of the date of this

order why this application should not be denied as time-barred.

                                          DISCUSSION

A.     Applicable Statute of Limitations

       Petitioner’s application may be time-barred. A prisoner seeking habeas relief under

§ 2254 must generally file a petition within one year from the latest of four benchmark dates:

(1) when the judgment of conviction becomes final; (2) when a government-created impediment

to making such a motion is removed; (3) when the constitutional right asserted is initially

recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) when the facts supporting the claim(s) could have been discovered

through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2). If a direct appeal is taken,

the conviction is final following the expiration of the 90-day period to petition for certiorari in

the Supreme Court of the United States.” Warren v. Garvin, 219 F.3d 111, 112 (2d Cir. 2000).
       Petitioner asserts that on March 16, 2012, he was convicted in the Westchester County

Supreme Court of murder in the second degree, attempted murder in the second degree, burglary

in the first degree, and assault in the first degree. Petitioner was sentenced on June 26, 2012, to

75 years to life of imprisonment and five years of post-release supervision. Petitioner appealed

his conviction. The New York Supreme Court, Appellate Division, Second Department

(“Appellate Division”), affirmed the conviction on May 17, 2017, and the New York Court of

AppHDOV௅WKHVWDWH’s KLJKHVWFRXUW௅GHQLHG3HWLWLRQHUOHDYHWRDSSHDORQ$XJXVW See

People v. Parsley, 55 N.Y.S.3d 267 (2d Dep’t May 10, 2017), leave denied, 29 N.Y.3d 1132

(2017). Petitioner’s conviction became final on November 14, 2017, following the expiration of

the 90-day period to petition for certiorari in the Supreme Court. Petitioner placed this petition

in the prison mailing system on May 15, 2019, about one year and six months after his judgment

of conviction became final.

       Under the Antiterrorism and Effective Death Penalty Act of 1996, when postconviction

motions are filed before the expiration of the statute of limitations, those motions and related

state-court proceedings may toll the statute of limitations. 1 See 28 U.S.C. § 2244(d)(2).

Postconviction motions filed after the limitations period expires, however, do not start the

limitations period anew. “[P]roper calculation of Section 2244(d)(2)’s tolling provision excludes

time during which properly filed state relief applications are pending but does not reset the date

from which the one-year statute of limitations begins to run.” Smith v. McGinnis, 208 F.3d 13, 17




       1
           The Second Circuit has held that “[a] state court application or motion for collateral
relief is ‘pending’ from the time it is first filed until finally disposed of and further appellate
review is unavailable under the particular state’s procedures.” Bennett v. Artuz, 199 F.3d 116, 120
(2d Cir. 1999); see also Carey v. Saffold, 536 U.S. 214, 217, (2002).

                                                  2
(2d Cir. 2000). Section 2244(d)(2) applies only if a petitioner’s postconviction motion was

pending within the one-year limitations period.

       Petitioner assert that this petition is timely filed. He alleges that on October 30, 2018, he

filed a petition for a writ of error coram nobis in the Appellate Division, which was denied on

January 23, 2019. See People v. Parsley, 90 N.Y.S.3d 565 (2d Dep’t Jan. 23, 2019). Petitioner

further claims that on April 25, 2019, he filed a second coram nobis petition with the Appellate

Division, which is still pending.

       Despite Petitioner’s assertions, the petition for a writ of habeas corpus is untimely.

Petitioner’s one-year statute of limitations period began to run on November 14, 2017, following

the expiration of the 90-day period to petition for certiorari. When Petitioner filed the first

coram nobis petition on October 30, 2018, he only had 16 days left before the statute of

limitations expired. Thus, assuming the state-court coram nobis application tolled the limitations

period, Petitioner had until February 8, 2019, 16 days after the Appellate Division denied the first

coram nobis application to file this petition. As noted above, Petitioner placed this petition in the

prison mailing system on May 15, 2019, more than three months after the one-year statute of

limitations period expired. Petitioner’s filing of a second coram nobis petition on April 25, 2019,

did not reset the limitations period.

B.     Show Cause

       The Court grants Petitioner sixty days’ leave to show cause why this application should

not be denied as time-barred. Petitioner may do so using the attached declaration form. Should

Petitioner decide to submit a declaration, he must allege facts showing why this petition should




                                                  3
not be denied as time-barred. 2 Petitioner should allege any facts demonstrating that he has been

pursuing his rights diligently and that some extraordinary circumstance prevented him from

timely submitting this petition before the expiration of the statute of limitations on February 8,

2019. See Holland v. Florida, 130 S. Ct. 2549, 2560 (2010) (holding that one-year limitations

period under § 2244(d) for habeas corpus petitions under 28 U.S.C. § 2254 is subject to

equitable tolling in appropriate cases).

                                           CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. Within sixty days of the date of this order,

Petitioner must show cause why the petition should not be denied as time-barred. A declaration

form is attached to this order. If Petitioner timely files a declaration, the Court will review it, and

if proper, will order that the petition be served on Respondent. If Petitioner fails to comply with

this order within the time allowed, and cannot show good cause to excuse such failure, the

petition will be denied. No answer shall be required at this time.

       Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




       2
         Petitioner should also include in the declaration a listing of (1) the dates that all
postconviction applications in state court challenging this conviction were filed, including all
motions under N.Y. C.P.L. § 440, and any other postconviction applications, (2) when any
postconviction applications were decided, (3) the dates that any appeals or applications for leave
to appeal from those decisions were filed, (4) when those appeals or applications were decided,
and (5) when Petitioner received notice of any state court decisions on those applications and
appeals. See 28 U.S.C. § 2244(d)(2).

                                                   4
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 31, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                                5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
